DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 25-29, 31, 33-39, and 41-45 allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 25, 33, and 39, of a touch structure “wherein a layer where the auxiliary structure (3) is located is between a layer where the first signal line (1) is located and a layer where the touch electrode (2) is located, and wherein a second insulation layer (72) is provided between the auxiliary conductive structure and the touch electrode, the auxiliary conductive structure is coupled to the touch electrode at multiple coupling positions through multiple second via-holes (92) penetrating through the second insulation layer (Fig. 3)” is not found in the prior art along with the rest of the limitations of claims 25, 33, and 39.
The closest in the art are Zhao (US 20160370944 A1) and Liu (US 20150378390 A1).

Liu teaches a touch structure comprising an insulation separating the touch sub-electrodes from signal lines (Fig. 3, [0027]), but does not teach the required second insulation layer and second via-holes penetrating the second insulation layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692